Title: From George Washington to James Gray, 9 March 1780
From: Washington, George
To: Gray, James


          
            Sir
            Head Quarters Morris Town 9th March 1780
          
          A Court Martial and Court of Enquiry is to be held at Springfeild on the 15th April next for investigating the complaints against the Dy Qr Master and Dy Commissaries of purchases and Issues at Coos—You are desired to give notice to Mr Lynes to attend, prepared to account for the quantity of provisions issued by him during the Fall and Winter of 1778 and previous to Colo. Hazens arrival at Coos in 1779 specifying to whom and by whose orders the provisions were issued. I am Sir yr most obt Servt.
        